Case 9:19-cv-81108-RLR Document 83 Entered on FLSD Docket 08/11/2021 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 9:19-CV-81108-ROSENBERG/REINHART

   MARIA ESPINOZA,

          Plaintiff,

   v.

   TARGET CORPORATION
   and JANE GREER,

         Defendants.
   ____________________________________

                   ORDER DENYING DEFENDANT’S MOTION FOR
             ATTORNEYS’ FEES AND REASONABLE COSTS AND GRANTING
        IN PART AND DENYING IN PART DEFENDANT’S MOTION TO TAX COSTS

         THIS CAUSE is before the Court upon Defendant Target Corporation’s (“Defendant”)

  Motion for Attorneys’ Fees and Reasonable Costs [DE 64] and Motion to Tax Costs [DE 63]. The

  Court has reviewed Defendant’s Motions and Plaintiff’s Responses [DE 81, 82] and is otherwise

  fully advised in the premises. For the reasons given below, Defendant’s Motion for Attorneys’

  Fees and Reasonable Costs is DENIED, and Defendant’s Motion to Tax Costs is GRANTED IN

  PART AND DENIED IN PART.

         A. Defendant’s Motion for Attorneys’ Fees and Reasonable Costs

         Defendant seeks attorneys’ fees totaling $12,405 and reasonable costs in the amount of

  $2,475. DE 64 at 1. Florida law provides that,

         In any civil action for damages filed in courts of this state, if a defendant files an
         offer of judgment which is not accepted by the plaintiff within 30 days, the
         defendant shall be entitled to recover reasonable costs and attorney’s fees … from
         the date of filing of the offer if the judgment is one of no liability or the judgment
         obtained by the plaintiff is at least 25 percent less than such offer ….

  Fla. Stat. § 768.79(1). Because this Court exercises diversity jurisdiction over the case, the Court

  must apply Florida substantive law, including the attorneys’ fees provision set forth in Fla. Stat.
Case 9:19-cv-81108-RLR Document 83 Entered on FLSD Docket 08/11/2021 Page 2 of 12



  § 768.79 and the settlement proposal standard set forth in Fla. R. Civ. P. 1.442. See, e.g., McMahan

  v. Toto, 311 F.3d 1077, 1082 (11th Cir. 2002) (applying Fla. R. Civ. P. 1.442 with Fla. Stat.

  § 768.79 in a diversity case); see also Fonseca v. Wal-Mart Stores E., LP, No. 18-62768-CIV,

  2020 WL 5228126, at *2 (S.D. Fla. Sept. 2, 2020) (same).

         Defendant argues that it is entitled to an award of attorneys’ fees and reasonable costs

  because it “served a Proposal for Settlement directed to [Plaintiff],” which Plaintiff did not accept,

  and because “the Court entered a judgment of no liability on [Defendant’s] behalf.” DE 64 at 2.

  Plaintiff “does not challenge the reasonableness of counsel for [Defendant’s] rate nor does

  [Plaintiff] challenge the hours reasonably expended. [Plaintiff] also does not challenge the

  reasonableness of the costs sought.” DE 81 at 2. Instead, Plaintiff challenges “whether

  [Defendant’s] Proposal for Settlement was valid under Florida Statute Section 768.79.” Id.

  Specifically, Plaintiff presents three arguments as to why Defendant’s settlement proposal fails to

  comply with Florida law. First, Plaintiff argues that the “proposed settlement falls short of the

  particularity requirement” under Fla. R. Civ. P. 1.442. Id. at 4. Second, Plaintiff argues that the

  settlement proposal was “illusory” because it “would have deprived [Plaintiff] of the independent

  control of the decision to settle,” as “payment under the settlement was conditional on release by

  the Medicare Secondary Payer Recovery Contractor.” Id. at 5-6. Finally, Plaintiff argues that the

  settlement proposal was either not made in good faith or that Defendant “was disingenuous in its

  Notice of Removal” because Defendant “ultimately offered less than 10% ($7,500) of what it

  claimed was at issue when it filed its Notice of Removal.” Id. at 6.

         The Court first considers Plaintiff’s argument that Defendant’s “proposed settlement falls

  short of the particularity requirement” under Florida law. Id. at 4. A settlement proposal shall “state

  with particularity any relevant conditions” and “state the total amount of the proposal and state

  with particularity all nonmonetary terms of the proposal.” Fla. R. Civ. P. 1.442(c)(2)(C), (D). “This

                                                    2
Case 9:19-cv-81108-RLR Document 83 Entered on FLSD Docket 08/11/2021 Page 3 of 12



  rule applies to all proposals for settlement authorized by Florida law, regardless of the terms used

  to refer to such offers, demands, or proposals ….” Fla. R. Civ. P. 1.442(a). “[A]n offer of judgment

  is ineffectual if it contains an ‘obligation to relinquish rights on future causes of action based on

  facts that have not occurred.’” Fonseca, 2020 WL 5228126, at *3 (quoting Ambeca, Inc. v. Marina

  Cove Village Townhome Ass’n, 880 So. 2d 811, 813 (Fla. 1st Dist. Ct. App. 2004)). “The condition

  that a plaintiff relinquish all rights to sue about anything at any point in the future is intrinsically

  a condition incapable of being stated with the particularity required under section 768.79 of the

  Florida Statutes.” Univ. of Miami v. Intuitive Surgical, Inc., No. 04-20409-CIV, 2007 WL

  9751759, at *3 (S.D. Fla. Mar. 14, 2007), report and recommendation adopted, 2007 WL 9751730

  (S.D. Fla. Apr. 25, 2007) (quoting Zalis v. M.E.J. Rich Corp., 797 So. 2d 1289, 1290 (Fla. 4th Dist.

  Ct. App. 2001)).

          In Fonseca, the district court considered defendant Wal-Mart’s motion for attorneys’ fees

  and reasonable costs filed after the court granted Wal-Mart’s motion for summary judgment. 2020

  WL 5228126, at *1. The court reviewed the proposed settlement agreement Wal-Mart had

  presented to plaintiff Fonseca, which stated that,

          a. Plaintiff and all others acting by, through or in concert with him, hereby releases,
          acquits and forever discharges Wal-Mart of and from any and all liability, rights,
          claims, demands, including but not limited to damages, costs, medical costs,
          expenses, actions, causes of action, suits of liability, wrongful death, survival
          actions, and controversies of any and every kind and description whatsoever,
          whether at law or equity, under statute, in contract, or in tort, suspected or
          unsuspected, known or unknown, without exception or reservation, now existing or
          which may accrue later, including any and all claims asserted or which could have
          … been asserted in any lawsuit, on account of and in any manner arising out of or
          related to the [I]ncident and as set forth in the case ….

          b. Plaintiff understands and agrees that, by execution of this Agreement, Plaintiff
          intends to release, and does release, any and all claims whatsoever which the
          Plaintiff now has or which may accrue in the future on account of or in any way
          growing out of any and all known and unknown, foreseen and unforeseen injuries
          and damages, and the consequences thereof arising out of or related to the
          Incident, regardless of whether such injuries or damages have actually been
          suffered, experienced, or incurred by Plaintiff or whether such injuries or damages
                                                    3
Case 9:19-cv-81108-RLR Document 83 Entered on FLSD Docket 08/11/2021 Page 4 of 12



          may be suffered, experienced or incurred in the future, and with the knowledge that
          such injuries or damages may be progressive and may worsen or become manifest
          in the future.

  Id. The court ruled that the “proposed general release falls short of the particularity requirement

  set out” in Fla. R. Civ. P. 1.442. Id. at 4. The court held that, “[i]t is entirely unclear what limits—

  if any—this ‘[arising out of or] related to’ language establishes” and found that, “the release would

  appear to sweep in both (1) claims that could be asserted outside of this slip-and-fall case and

  (2) future claims based on future Wal-Mart actions.” Id.

          Similarly, in Univ. of Miami, the court considered defendant Intuitive Surgical, Inc.’s

  (“Intuitive”) motion for attorneys’ fees and reasonable costs filed following the court’s granting

  of Intuitive’s motion for summary judgment. 2007 WL 9751759, at *1. The court reviewed the

  proposed settlement agreement Intuitive had presented to the University of Miami, which stated

  in paragraph 2 that, “[t]his offer is inclusive of any and all claims that have been made or could be

  made in the future by Plaintiff against [Defendant], which in any way relate to the subject matter

  of the pleadings herein.” Id. at *2. The court held that, “[t]he nonmonetary condition in paragraph

  2 of the offer of judgment is not stated with particularity” under Florida law because it “sought to

  preclude Plaintiff from bringing certain unidentified future claims.” Id. at *3; see also Zalis, 797

  So. 2d at 1290-1291 (holding that a settlement offer that sought to preclude a plaintiff from

  bringing any future action against the defendant fell short of the particularity requirement); Hales

  v. Advanced Sys. Design, Inc., 855 So. 2d 1232, 1233 (Fla. 1st Dist. Ct. App. 2003) (finding that

  a “global release of any claim that might arise in the future, against any entity remotely related to

  appellee, fail[ed] to comport with the statute and rule, which require proposals for settlement to

  state relevant conditions and non-monetary terms with particularity”). The Univ. of Miami court

  further ruled that,

                 [w]hile this Defendant did modify its reference to future actions with the
          phrase “[that] in any way relate to the subject matter of the pleadings herein,” this
                                                    4
Case 9:19-cv-81108-RLR Document 83 Entered on FLSD Docket 08/11/2021 Page 5 of 12



         did not cure the ambiguity inherent in Defendant's proposed release of future
         claims, as no one is capable of identifying, much less evaluating, all yet-to-be-
         discovered claims Plaintiff might have that “in any way relate to the subject matter”
         of this lawsuit.

  2007 WL 9751759, at *4.

         Included in Defendant’s Proposal for Settlement is a document titled “Release of All

  Claims” (“Release”) which includes the following language:

         [Plaintiff] … does hereby and for my/our/its heirs, executors, administrators,
         successors and assigns release, acquit and forever discharge Target Corporation and
         all of its subsidiaries and affiliated entities; Sedgwick Claims Management Services
         Inc, (ACE American Insurance Company) and all affiliated companies and their
         agents, servants, successors, heirs, executors, administrators and all other persons
         firms, corporations, associations or partnerships from any future property damage
         claims, causes of action, demands, rights, damages, costs, loss of service, expenses
         and compensation whatsoever, which [Plaintiff] now has/have or which may
         hereafter accrue on account of or in any way growing out of any and all known and
         unknown, foreseen and unforeseen bodily and personal injuries and property
         damage and the consequences thereof resulting or to result from the accident,
         occurrence or claim which occurred on or about 04/10/2017 at or near 10201
         HAGEN RANCH ROAD, BOYNTON BEACH, FL 33437-3758.

  DE 64-1 at 8. The Release contains analogous language to that of the releases at issue in Fonseca

  and Univ. of Miami. In Fonseca, the court held that it was unclear what limits the “arising out of

  or related to” language established. 2020 WL 5228126, at *4. It is similarly unclear in this case

  what limits the Release language “which may hereafter accrue on account of or in any way growing

  out of” establishes. DE 64-1 at 8. Furthermore, the inclusion of language in the Release requiring

  that Plaintiff “forever discharge” Defendant “from any future … causes of action” falls short of

  the particularity requirement under Fla. R. Civ. P. 1.442. See Univ. of Miami, 2007 WL 9751759,

  at *3; Zalis, 797 So. 2d at 1290-1291; Hales, 855 So. 2d at 1233. Additionally, the inclusion of the

  language “resulting or to result from the accident” in the Release does not cure the Release’s failure

  to meet the particularity requirement. DE 64-1 at 8; Univ. of Miami, 2007 WL 9751759, at *4. As

  the Release does not meet the particularity requirement set out in Fla. R. Civ. P. 1.442, Plaintiff

  has no obligation under Fla. Stat. § 768.79 to pay the attorneys’ fees and costs sought by Defendant
                                                    5
Case 9:19-cv-81108-RLR Document 83 Entered on FLSD Docket 08/11/2021 Page 6 of 12



  in its Motion for Attorneys’ Fees and Reasonable Costs [DE 64]. Fonseca, 2020 WL 5228126, at

  *5. Therefore, the Court finds the attorneys’ fees and costs sought by Defendant under Fla. Stat.

  § 768.79(1) to be non-compensable. Because the Court concludes that Defendant’s settlement

  offer fails to comply with Fla. R. Civ. P. 1.442, the Court does not consider Plaintiff’s additional

  arguments regarding the allegedly illusory nature of Defendant’s settlement offer and whether

  Defendant’s settlement offer was made in good faith.

         B. Defendant’s Motion to Tax Costs

         Under Federal Rule of Civil Procedure 54(d)(1), prevailing parties are entitled to recover

  costs as a matter of course unless otherwise directed by the court or statute. Mid-Continent Cas.

  Co. v. JWN Constr., Inc., No. 17-cv-80286, 2019 WL 8402872, at *1 (S.D. Fla. July 29, 2019),

  report and recommendation adopted, 2019 WL 8402871 (S.D. Fla. Dec. 5, 2019). Rule 54(d)

  creates a presumption in favor of awarding costs to the prevailing party. See Manor Healthcare

  Corp. v. Lomelo, 929 F.2d 633, 639 (11th Cir. 1991). However, such presumption is not without

  limits, and courts may only tax costs as authorized by statute. See U.S. Equal Emp. Opportunity

  Comm’n v. W&O, Inc., 213 F.3d 600, 620 (11th Cir. 2000) (citing Crawford Fitting Co. v. J.T.

  Gibbons, Inc., 482 U.S. 437, 445 (1987)).

         “Section 1920 enumerates expenses that a federal court may tax as a cost under the

  discretionary authority found in Rule 54(d).” Crawford Fitting Co., 482 U.S. at 441-442. 28 U.S.C.

  § 1920 provides in part,

                 A judge or clerk of any court of the United States may tax as costs the
                 following:

                 (1) Fees of the clerk and marshal;
                 (2) Fees for printed or electronically recorded transcripts necessarily
                 obtained for use in the case;
                 (3) Fees and disbursements for printing and witnesses;
                 (4) Fees for exemplification and the costs of making copies of any materials
                 where the copies are necessarily obtained for use in the case;
                 (5) Docket fees under section 1923 of this title;
                                                   6
Case 9:19-cv-81108-RLR Document 83 Entered on FLSD Docket 08/11/2021 Page 7 of 12



                  (6) Compensation of court appointed experts, compensation of interpreters,
                  and salaries, fees, expenses, and costs of special interpretation services
                  under section 1828 of this title.

          Here, Defendant seeks to recover $9,343.83 in costs. DE 63 at 9. These costs are listed as

  follows:

          Fees of the Clerk                                                         $ 400.00
          Fees for service of summons and subpoena                                  $ 195.00
          Fees for printed or electronically recorded transcripts                   $ 5,513.72
          Outside copying costs                                                     $ 1,387.61
          In-house copying costs                                                    $ 1,847.50
          Total                                                                     $ 9,343.83

          Plaintiff argues that the Court should exercise its discretion and not award costs in this

  case. DE 82 at 1. Plaintiff argues that, “[t]his is a case of an elderly woman who suffered substantial

  and permanent injuries as a result of a slip and fall at a Target. … So, to now award [Defendant]

  costs is to literally add insult to [Plaintiff]’s injuries.” Id. at 2, 4. In its Order Granting Defendant’s

  Amended Motion for Summary Judgment, the Court ruled that Plaintiff’s Affidavit filed in

  opposition to Defendant’s Amended Motion for Summary Judgment was “based on inferences that

  are purely conjectural and speculative rather than grounded in personal knowledge or other

  evidence and on conclusory assertions unsupported by specific facts.” DE 61 at 15. Plaintiff

  elected to appeal the Court’s Order Granting Defendant’s Amended Motion for Summary

  Judgment [DE 70], and the Eleventh Circuit Court of Appeals affirmed the ruling of the Court.

  DE 78. As Plaintiff acknowledges, “in most cases, an award of costs is almost automatic.” DE 82

  at 1. Furthermore, Plaintiff has not argued, much less presented evidence demonstrating, that she

  is experiencing financial hardship or will otherwise be unduly burdened should the Court award

  Defendant costs in this case. Courts in this District have regularly awarded costs in slip and fall

  cases in which the defendant’s motion for summary judgment was granted. See, e.g., Carroll v

  Carnival Corp., No. 16-20829-CIV, 2018 WL 1795469, at *7 (S.D. Fla. Feb. 6, 2018); see also


                                                      7
Case 9:19-cv-81108-RLR Document 83 Entered on FLSD Docket 08/11/2021 Page 8 of 12



  Fonseca, 2020 WL 5228126, at *5. For these reasons, the Court awards Defendant costs as

  outlined below.

         Defendant seeks $400 for the filing fee required to bring this case in federal court. The

  Court’s docket sheet indicates that a filing fee of $400 was paid on August 6, 2019. DE 1. It is

  well settled that that the filing fee paid to the Clerk of Court is a taxable cost. See 28 U.S.C.

  § 1920(1). However, Plaintiff argues that because Defendant’s decision to remove this case to

  federal court was “a strategic decision by [Defendant], not one strictly required,” Defendant should

  not be awarded the filing fee. DE 82 at 4. The Eleventh Circuit Court of Appeals has held that it

  is within the discretion of the district court to award defendants the cost of the filing fee incurred

  upon removal to federal court. Gonzalez v. City of Hialeah, 760 F. App’x. 840, 842 (11th Cir.

  2019). Therefore, the Court concludes that Defendant’s filing fee of $400 is reasonable and

  compensable.

         Defendant seeks $195 for the payment of private process servers to serve three individuals

  with deposition subpoenas. The expense of using a private process server is compensable only to

  the extent authorized in 28 U.S.C. § 1921. See W&O, Inc., 213 F.3d at 624. In other words, the

  prevailing party is only entitled to those fees that would have been incurred had the United States

  Marshal’s Service effectuated the service. See Davis v. Sailormen, Inc., No. 6:05-cv-1497, 2007

  WL 1752465, at *2-4 (M.D. Fla. June 15, 2007) (awarding costs for service of subpoenas based

  on Marshal’s rates). Under 28 U.S.C. § 1921(b), the Attorney General is authorized to regulate the

  fees which will be charged by the Marshal’s Service. The current regulations provide that the

  Marshal’s Service charges $65 per hour for each subpoena served. See 28 C.F.R. § 0.114(a)(3). As

  Defendant hired private process servers to serve three individuals, the Court finds the $195

  expended to hire private process servers to be reasonable and compensable.



                                                    8
Case 9:19-cv-81108-RLR Document 83 Entered on FLSD Docket 08/11/2021 Page 9 of 12



         Defendant seeks $5,513.72 in fees paid for deposition transcripts. Fees for printed or

  electronically recorded transcripts are taxable if they were “necessarily obtained for use in the

  case.” 28 U.S.C. § 1920(2). “A district court may tax costs ‘associated with the depositions

  submitted by the parties in support of their summary judgment motions.’” W&O, Inc., 213 F.3d at

  621 (quoting Tilton v. Capital Cities/ABC, Inc., 115 F.3d 1471, 1474 (10th Cir. 1997)). “Where

  the deposition costs were merely incurred for convenience, to aid in thorough preparation, or for

  the purposes of investigation only, the costs are not recoverable.” Id. at 620-21 (alteration and

  quotation marks omitted) (holding that whether to tax deposition costs is within the discretion of

  the district court). Defendant submitted the depositions of Plaintiff, Maria Mantilla, Tiffany

  Saavedra, Debbie Bock, Roshel Baker, Diasmine Dameus, Yoliswa Mbanyana, and Lauren

  Mansollil in support of its Motion for Summary Judgment. DE 42-2 through -8, -10. The Court

  finds that these deposition costs were not “merely incurred for convenience, to aid in thorough

  preparation, or for the purposes of investigation only.” Therefore, the Court finds that the costs

  associated with these eight depositions are compensable. Plaintiff listed Dr. Karen Lomax as an

  expert witness on her witness list. See DE 36.

         Taxation of deposition costs of witnesses on the losing party's witness list is
         reasonable because the listing of those witnesses indicated both that the plaintiff
         might need the deposition transcripts to cross-examine the witnesses … and that
         “the information those people had on the subject matter of this suit was not so
         irrelevant or so unimportant that their depositions were outside the bound of
         discovery.”

  W&O, Inc., 213 F.3d at 621 (quoting Indep. Tube Corp. v. Copperweld Corp., 543 F. Supp. 706,

  717-718 (N.D. Ill. 1982)). The Court finds that the cost of the deposition of Dr. Lomax is

  compensable.

         Plaintiff argues that the Defendant is seeking “overtime reimbursement” for the depositions

  of Plaintiff and Dr. Lomax and that Defendant has failed to explain why such overtime fees were

  necessary. DE 82 at 4. The Court agrees. Defendant had an opportunity to file a Reply to Plaintiff’s
                                                 9
Case 9:19-cv-81108-RLR Document 83 Entered on FLSD Docket 08/11/2021 Page 10 of 12



   Response in order to explain why such overtime fees were necessary but did not do so. Therefore,

   the Court does not award costs for the overtime fees claimed by Defendant for the depositions of

   Plaintiff and Dr. Lomax. These overtime fees amount to $435. See DE 63-3 at 3, 12. Therefore,

   the Court subtracts this amount from the total amount sought by Defendant for deposition costs

   and finds $5,078.72 of the amount sought for fees paid for deposition transcripts to be reasonable

   and compensable.

          Defendant seeks $3,235.11 in copying expenses. Specifically, Defendant seeks $1,387.61

   in outside copying costs and $1,847.50 in in-house copying costs. Costs of photocopies are

   recoverable if they were “necessarily obtained for use in the case.” 28 U.S.C. § 1920(4); W&O,

   Inc., 213 F.3d at 623. The burden is on the prevailing party to present evidence “regarding the

   documents copied including their use or intended use.” Cullens v. Ga. Dep’t of Transp., 29 F.3d

   1489, 1494 (11th Cir. 1994). Defendant “seeks outside copying expenses incurred from obtaining

   [Plaintiff’s] medical records from the non-party [medical] providers” and “nonparties including

   Social Security, and Unum [medical records]” in order “[t]o evaluate the extent of [Plaintiff’s]

   claimed injuries and any pre-existing conditions” and “medical conditions related to her disability

   determination.” DE 63 at 5-6. The Court finds that the copies of Plaintiff’s medical records were

   “necessarily obtained [by Defendant] for use in the case.” As Plaintiff has not specifically objected

   to Defendant’s calculation of $1,387.61 for outside copying costs, the Court finds those costs

   reasonable and compensable.

          In seeking $1,847.50 for in-house copying costs, Defendant states that such costs stem from

   its “in-house copying expenses for duplication of [Plaintiff’s] medical records provided to

   Dr. Kramer in hard copy format.” Id. at 7. Defendant argues that “[e]valuation of the medical

   records by [Defendant’s] experts was necessary as their opinions are based upon findings and



                                                    10
Case 9:19-cv-81108-RLR Document 83 Entered on FLSD Docket 08/11/2021 Page 11 of 12



   documentation contained in the records.” Id. In Krug v Celebrity Cruises, Inc., the court found

   that,

           Defendant explained that the in-house copying costs were incurred in
           creating copies of medical records …. As an example, Defendant explained that it
           received over 4,100 pages of medical records from Plaintiff’s medical providers,
           which then had to be sent to Defendant’s six medical expert witnesses for review.
           Although Defendant has not specifically explained the need for each
           particular in-house copy, such specific explanations are not required. Therefore, the
           undersigned finds that the information provided by Defendant is sufficient to allow
           the Court to determine that these in-house copies were necessary for use in the
           case.

   No. 16-22810-CIV, 2018 WL 3697495, at *5 (S.D. Fla Apr. 26, 2018) (citations omitted). Plaintiff

   does not dispute the necessity of Defendant’s in-house copying. See DE 82 at 4-5. The Court

   accepts Defendant’s explanation as to the necessity of the in-house copying of Plaintiff’s medical

   records.

           Defendant “asserts that $0.50 per page is a reasonable charge for its in-house copying

   costs.” DE 63 at 7. Plaintiff argues that the fee of $0.50 sought by Defendant for each page copied

   in-house is unreasonably high. DE 82 at 4-5. The Court agrees. Courts in this district have found

   an in-house copying rate of $0.10 per page to be reasonable. See, e.g., Blanco v. TransAtlantic

   Bank, No. 07-20303-CIV, 2009 WL 2834947, at *2 (S.D. Fla. June 11, 2009) (holding that a rate

   of $0.25 per page copied in-house was excessive and finding that $0.10 per page was reasonable);

   see also Blue Water Marine Servs., Inc. v. M/Y Natalita III, No. 08-20739-CIV, 2009 WL 1911719,

   at *11 (S.D. Fla. July 1, 2009) (same); Spatz v. Microtel Inns & Suites Franchising, Inc., No. 11-

   60509-CIV, 2012 WL 1587663, at *7 (S.D. Fla. May 4, 2012) (holding that a $0.10–per–page rate

   for in-house copies was reasonable). Accordingly, the Court concludes that an in-house copying

   rate of $0.10 per page is reasonable. Therefore, an amount of $369.50 (3,695 pages copied in-house

   multiplied by $0.10 per page) for in-house copying is reasonable and compensable.




                                                    11
Case 9:19-cv-81108-RLR Document 83 Entered on FLSD Docket 08/11/2021 Page 12 of 12



           In total, Defendant is entitled to and award for costs in the amount of $7,430.83. These

   costs are listed as follows:

           Fees of the Clerk                                                   $ 400.00
           Fees for service of summons and subpoena                            $ 195.00
           Fees for printed or electronically recorded transcripts             $ 5,078.72
           Outside copying costs                                               $ 1,387.61
           In-house copying costs                                              $ 369.50
           Total                                                               $ 7,430.83

           Accordingly, it is hereby ORDERED and ADJUDGED as follows:

           1. Defendant’s Motion for Attorneys’ Fees and Reasonable Costs [DE 64] is DENIED.

           2. Defendant’s Motion to Tax Costs [DE 63] is GRANTED IN PART AND DENIED

               IN PART.

           3. Costs are hereby taxed in the amount of $7,430.83 against Plaintiff Maria Espinoza.

           DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 11th day of

   August, 2021.


                                                         _______________________________
   Copies furnished to:                                  ROBIN L. ROSENBERG
   Counsel of Record                                     UNITED STATES DISTRICT JUDGE




                                                    12
